Ringold, A.C.J.
(dissenting)—The majority holds today that the officers did not exceed the permissible scope of an investigative stop by handcuffing and transporting the defendant, Keith Wheeler, to the scene of a possible crime before the officers knew that any offense had been committed. I am compelled by the Supreme Court's decision in State v. Williams, 102 Wn.2d 733, 689 P.2d 1065 (1984), to dissent.
The court in Williams reversed the trial court and the Court of Appeals, holding that the police had exceeded the proper scope of a Terry4 investigative stop. The police were *206responding to a silent alarm located in a residence when they noticed a man attempt to drive away from the front of the house. The officers stopped the man and ordered him out of his car. Williams, at 735. The man was then searched, handcuffed, and placed in the backseat of one of the patrol cars. Williams, at 735. The officers then proceeded to investigate the house and determined that a burglary had occurred. Williams, at 735.
The Supreme Court reasoned that this stop exceeded the scope of a permissible Terry stop. Williams, at 741. The court reviewed three factors to determine whether the intrusion was so substantial that its reasonableness depended upon a finding of probable cause to arrest: "the purpose of the stop, the amount of physical intrusion upon the suspect's liberty, and the length of time the suspect is detained." Williams, at 740.
The court concluded in Williams that the purpose of the stop in that case was not related to the defendant's detention. The police did not ask the defendant any questions until after they ordered him out of the car, frisked him, handcuffed him, placed him in the squad car, investigated the house, and called for a canine unit. Williams, at 740. In the case at bench, when the officers stopped Wheeler they were unaware whether any offense had actually occurred; yet, they did not ask any questions before frisking him, handcuffing him, and transporting him to the scene of the alleged burglary.
The amount of physical intrusion here, as in Williams, was excessive. In Williams, the police could not articulate a reason for believing that the suspect was dangerous, nor did the suspect make any furtive gestures or violent responses. Wheeler gave the officers no reason to believe he was dangerous. That a person is suspected of committing a possible burglary, without more, is not sufficient to support an inference that the person is dangerous. Williams, at 740.
Few situations justify police intrusion on a citizen's privacy without the police immediately ascertaining the suspect's identity, purpose for being in the area, and possible *207involvement in a crime. Williams, at 741. The officers stopping Wheeler were in radio contact with other police at the scene of the burglary. When Wheeler was stopped, however, no attempt was made to determine whether a burglary had occurred by radioing the police at the scene, and no questions were asked Wheeler concerning his identity or his reason for being in the vicinity. Instead, the officers frisked, handcuffed, and transported Wheeler to the scene before discovering whether a burglary had occurred. Under these circumstances, the stop exceeded the permissible scope of a Terry stop and was an unlawful seizure under the Fourth Amendment.5
In addition, this conclusion is independently required by article 1, section 7 of our state constitution.6 "This provision differs from the federal constitution and provides heightened protection to our citizens' privacy rights." Williams, at 741-42. Where there is no probable cause to arrest a suspect and the intrusion on personal liberty is of the magnitude present here, the language of Const, art. 1, § 7 forbids police seizures of this nature. See Williams, at 742.
Consequently, the witness's identification of Wheeler after Wheeler was transported to the scene should be suppressed as the product of an unlawful seizure. See Williams, at 742.
Review granted by Supreme Court June 3, 1986.

 Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968).


 Another factor to be considered is the length of time involved in the stop. State v. Williams, 102 Wn.2d 733, 741, 689 P.2d 1065 (1984). Unlike Williams, where the stop took approximately 35 minutes, the initial stop here was relatively brief. The intrusion here, however, was magnified, because Wheeler was transported to another location.


 Const. art. 1, § 7 provides:
"§ 7 Invasion of Private Affairs or Home Prohibited. No person shall be disturbed in his private affairs, or his home invaded, without authority of law."